UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-135805 TRADESHOW PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 20-3336498 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1920 East Hallandale Beach Blvd., Suite 708 Hallandale, Florida 33009 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (954) 458-1145 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o State issuer’s revenues for its most recent fiscal year. $0 Aggregate market value of the Common Stock held by non-affiliates of the Company as of December 21, 2007: $0 Number of shares of the registrant’s common stock outstanding as of December 21, 2007:101,225,000 shares of Common Stock. Transitional Small Business Format?Yes oNo x TABLE OF CONTENTS Part I Item 1. Description of Business. 3 Item 2. Description of Property. 7 Item 3. Legal Proceedings. 7 Item 4. Submission of Matters to a Vote of Security Holders. 7 Part II Item 5. Market for Common Equity and Related Stockholder Matters. 8 Item 6. Management’s Discussion and Analysis or Plan of Operations. 8 Item 7. Financial Statements. 11 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 23 Item 8A. Controls and Procedures. 23 Item 8B. Other Information. 23 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act. 24 Item 10. Executive Compensation. 26 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 27 Item 12. Certain Relationships and Related Transactions. 27 Item 13. Exhibits. 28 Item 14. Principal Accountant Fees and Services. 28 Signatures 2 Except as otherwise required by the context, all references in this prospectus to "we", "us”, "our", “BMSTA”, or "Company" refer to the consolidated operations of Tradeshow Products, Inc., a Nevada corporation, and its wholly owned subsidiaries. Forward-Looking Statements and Associated Risks The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for certain forward-looking statements. Some of the statements contained in this annual report of the Companydiscuss future expectations, contain projections of our operations or financial condition or state other forward-looking information. Some statements contained in this annual report on Form 10-KSB that are not historical facts (including without limitation statements to the effect that we "believe," "expect," "anticipate," "plan," "intend," "foresee," or other similar expressions) and are forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us. There can be no assurance that future developments affecting us will be those anticipated by us. All comments concerning our expectations for future revenue and operating results are based on our forecasts of our plan of operation and do not include the potential impact of any future acquisitions or operations. These forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. PART I Item 1. Description of Business. Business Development Tradeshow Products, Inc. ("TPI" or the "Company") was incorporated in the state of Nevada on August 4, 2005.TPI was a developmental stage company with a principal business objective of providing cost effective, small order, immediate turn-around promotional products for the innumerable trade shows and trade events held, particularly in the Las Vegas, Nevada area, and thereafter expanding to other geographical locations. Tradeshow Products, Inc. planned to deliver any and all promotional items available on the market today and obtain any new, industry fashionable, trendy items of the moment as they appear on the market. TPI was a development stage company that did not significantly commence its planned principal operations and had no significant assets. TPI operations had been devoted primarily to startup and development activities, which included the following: 1. Formation of the Company; 2. Development of the TPI business plan; 3. Obtaining capital through sales of TPI common stock; and 4. Market our business services to potential clients. While the Company was attempting to become fully operational, it was trying to generate revenues and address the following areas: 1.
